Citation Nr: 0530063	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active duty from January 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), that denied 
the above claim.

This matter was previously before the Board in August 2003, 
wherein it was remanded for additional development.  The case 
is returned to the Board for appellate review.


FINDINGS OF FACT

1.  In a February 1964 rating decision, the RO denied service 
connection for a nervous condition.  The veteran did not 
perfect an appeal.

2.  In April 1980, the RO determined that the veteran had not 
submitted new and material evidence with which to reopen his 
claim of entitlement to service connection for a nervous 
condition.  The veteran did not appeal.

3.  Evidence received since the April 1980 RO decision does 
not bear directly and substantially upon the issue at hand, 
is either duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 1980 RO decision which determined that the 
veteran had not submitted new and material evidence with 
which to reopen his claim of entitlement to service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since the April 1980 RO decision is 
not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in August 2001, as well as by the 
discussions in the October 2001 rating decision, the March 
2002 Statement of the Case (SOC), and the January 2005 
Supplemental Statement of the Case (SSOC).  The veteran was 
told of what was required to substantiate his claim and of 
his and VA's respective duties.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The veteran's claim was initially 
adjudicated by the RO in October 2001.  The August 2001 
letter, which satisfied the VCAA notice requirement, was 
mailed prior to that determination.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's available service medical record and post-
service treatment records, including those from the Social 
Security Administration (SSA), have been obtained, as 
discussed below.  In September 2004, the VA Medical Center 
located in Chicago, Illinois, indicated that they had no 
information for the veteran at their facility.  Additionally, 
in October 2004, the VA Medical Center located in Los 
Angeles, California, indicated that a search of their 
database and archived files was unsuccessful in locating any 
information for the veteran at their facility.  The veteran 
did not provide releases for his private treatment records as 
requested by VA in January 2004.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  With regard to the issue of currently before the 
Board, there is no duty to obtain a VA examination or opinion 
in this case because new and material evidence has not been 
presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.





New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005). 

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence predates August 2001, the 
new regulatory criteria are not applicable.

In February 1964, the RO denied entitlement to service 
connection for a nervous condition.  At that time, the 
evidence of record included the veteran's service medical 
records which reflected that he complained of palpitations 
and nervousness in July 1952.  The assessment was paroxysmal, 
auricular, tachycardia.  There was no showing of a 
psychiatric disorder during service.  A report of medical 
examination conducted at the time of the veteran's separation 
from service showed that psychiatric evaluation was normal 
without any specified personality deviation.  
Also of record were two lay statements from individuals 
stating that the veteran was nervous during service.

The RO had also considered a VA psychiatric examination 
report dated in February 1964 that showed that the veteran 
reported nervousness, palpitations, shortness of breath, 
insomnia, vague fears, and a fear of having a heart attack.  
The diagnosis was anxiety reaction, with a moderately severe 
degree of incapacity.  The examiner did not provide a nexus 
of his current disability to service.  

The veteran was notified of the February 1964 rating decision 
and of his appellate rights by letter dated March 3, 1964.  
He submitted a notice of disagreement in May 1964.  The RO 
issued a statement of the case on June 22, 1964.  The veteran 
did not perfect an appeal.  See 38 C.F.R. § 20.200.

In May 1965, the veteran submitted a private medical record 
from J. M. Reyes, M.D. which indicated that he had been 
treated for a chronic anxiety state since July 1964.  Dr. 
Reyes added that the veteran had provided a history of 
symptoms dating back to 1953.

In May 1965 the RO determined that the veteran had not 
submitted sufficient new and material evidence with which to 
reopen his claim of entitlement to service connection for a 
nervous condition.  The veteran was notified of this decision 
and of his appellate rights by letter dated May 17, 1965.  He 
did not appeal.

In June 1966, the veteran submitted a private medical record 
from the Hospital Font Martelo, of Humacao, Puerto Rico, 
which indicated that he had been treated for the past few 
days for marked anxiety and nervousness.  It was noted that 
he also claimed to have frequent episodes of severe 
palpitations and dizzy spells (questionable paroxysmic 
tachycardia).

In June 1966 the RO determined that the veteran had not 
submitted sufficient new and material evidence with which to 
reopen his claim of entitlement to service connection for a 
nervous condition.  The veteran was notified of this decision 
and of his appellate rights by letter dated July 8, 1966.  He 
did not appeal.  The veteran next sought to reopen his claim 
in March 1977.

Thereafter, a private psychiatric evaluation report dated in 
April 1977 showed that the veteran was said to be in usual 
health while in service until 1953 when he became 
progressively nervous, had a nervous attack and had to be 
hospitalized in a psychiatric ward for three weeks.  
Following discharge from service, he was said to have 
continued psychiatric treatment since that time.  The 
impression was anxiety neurosis with depression, with a 
serious degree of impairment at the emotional level of 
functioning.

Lay statements from a friend and a co-worker of the veteran 
dated in April 1977 showed that it was asserted that before 
he entered the Army, he was normal, and that upon his return, 
his character and behavior had changed, primarily due to 
nervousness.

Lay statements from two prospective employers of the veteran 
dated in April 1977 showed that he could not be hired because 
of his nervous condition.

A VA psychiatric examination report dated in June 1977 showed 
that the veteran reported that a crisis of unemployment in 
recent years had led him to work in construction in tall 
buildings, which resulted in his feeling nervous and 
subsequent dismissal from work.  He was diagnosed with 
situational depressive reaction with a moderate degree of 
disability.

VA outpatient treatment records dated in 1979 showed 
treatment for symptoms associated with depressive reaction 
and anxiety.

A VA psychiatric examination report dated in February 1980 
showed that the veteran reported what was described as vague 
complaints.  The diagnosis was anxiety neurosis with a 
moderate degree of disability.

In a rating decision dated in April 1980, the RO determined 
that the additional evidence as described above had revealed 
treatment for a nervous condition long after separation from 
service.  As such, new and material evidence had not been 
submitted with which to reopen his claim of entitlement to 
service connection for a nervous condition.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated April 29, 1980.  He did not appeal.  An NOD was 
received in May 1980; however, it related only to a denial of 
pension benefits.  Thus, the April 1980 decision became final 
as to the issue of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

The evidence received subsequent to the April 1980 RO 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In a May 1980 statement, M.L. stated that as the veteran's 
supervisor, he observed that he was very nervous.

A VA hospital discharge summary dated in August 1980 shows 
that the veteran had reported tremor on hands, insomnia, 
depression, gastro-intestinal symptoms, multiple aches and 
pains, irritability, poor interpersonal relations at home, 
intolerance and desperation.  The diagnosis was anxiety 
neurosis with depression.

A private medical record from H. M. Tejada Sanchez, M.D. 
(associated with Social Security Administration records) 
dated in March 1981 shows that the veteran reported being 
restless, nervous, and sad.  His spouse reported that the 
veteran's emotional condition began in the Army.  The 
diagnosis was anxiety neurosis with depression.

A private medical record from J. A. Roman Toledo, M.D., dated 
in July 1981 shows that the veteran needed to be hospitalized 
because is was suicidal and homicidal.  He was referred to a 
VA hospital.  The diagnosis was chronic undifferentiated 
schizophrenia with suicidal ideas.

A VA hospital discharge summary dated in September 1981 shows 
that the veteran had reported anxiety, insomnia, 
intranquility, episodes of generalized tremors, and hearing 
his name being called.  The diagnosis was depressive neurosis 
with anxiety.

Private medical records (Drs. Silva and Torres) dated from 
July 1981 to September 1981 shows that the veteran had been 
hospitalized for depressive neurosis associated with anxiety.

VA treatment records dated from 1979 to 1990 showed 
intermittent treatment for symptoms associated with 
psychiatric problems.

Records from the State Insurance Fund dated in 1981 and 1982 
show that the veteran was diagnosed as having a mental 
distress disorder with depression related by precipitation.  
A record from A. Llona, M.D., dated in January 1983 shows 
that the veteran had a diagnosis of depressive disorder with 
undetermined features, to be discarded organic cerebral 
syndrome in early stages, secondary to possible diabetes 
mellitus.

A VA psychiatric examination report dated in October 1986 
shows that the veteran reported experiencing symptoms 
associated with severe anxiety syndrome.  The diagnosis was 
major affective disorder, depression with psychotic features 
and many symptoms of organic affective disorder.

A VA mental disorders examination report dated in December 
1993 shows that the veteran reported to the examination 
accompanied by his spouse.  He was a poor historian but 
related feeling anxious and restless.  The diagnosis was 
depressive disorder not otherwise specified.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  The newly submitted 
evidence, although not previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Although the various records 
show current diagnoses which include depression, chronic 
neurosis with anxiety, chronic undifferentiated 
schizophrenia, and major affective disorder, there is no 
competent evidence of record showing that any of these 
disorders is related to service.  At the time of the April 
1980 RO decision, there was evidence of a current, post-
service psychiatric disorder, but there was no competent 
evidence of a link to service.  Such a link has not been 
provided by any of the additional medical evidence submitted 
by the veteran.  Similarly, there is no evidence of record to 
suggest that the veteran had a psychosis that had become 
manifest to a compensable degree within one year following 
his separation from service.  Additional evidence which 
consists only of records of post-service treatment for a 
psychiatric disorder is not new and material.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993).  There is no competent evidence of 
record showing that the veteran's current psychiatric 
disorder had its onset during active service or is related to 
any in-service disease or injury.

The Board has also considered the assertions of the veteran 
regarding his psychiatric disorder.  These are repetitive of 
previous statements made which were previously considered by 
VA, and are therefore not new.  Moreover, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnoses or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, in addition to not being new, his statements are 
not material.

Accordingly, the Board finds that the evidence received 
subsequent to the April 1980 RO rating decision is not new 
and material and does not serve to reopen the 



veteran's claim of entitlement to service connection for a 
psychiatric disorder.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


